DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II claims in the reply filed on 10/25/2022 is acknowledged.

Claims 1, 68 and 74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and III claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2021.

Claim Objections
Claims 1, 68 and 74 are objected to because of the following informalities:  these claims have the wrong status identifier as they should be “withdrawn”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 refers to pores being selected from the range of 1 to 100 but does not recite whether or not these are from the first plurality or second plurality of pores, nor whether or not these pores are in fluid communication or not.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 33 requires the first and second plurality of pores to be different and claim 39 depends therefrom; therefore not further limiting claim 33.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33-42, 45, 58-60, 62-63, 66-67, 84 and 86-98 are rejected under 35 U.S.C. 103 as being unpatentable over NPL document by Ruiping et al., entitled A review of fabrication strategies and applications of porous ceramics prepared by freeze-casting method (hereinafter referred to as Ruiping). 
Regarding claims 33 and 38, Ruiping discloses that freeze-cast porous ceramic materials (porous material as recited in claim 33) have unidirectionally aligned porous ceramics (pores have directionality as recited in claim 33); and while ceramic slurry is freezing, growing ice crystals expel the ceramic particles.  A feature of microstructure of the porous ceramics prepared by the freeze casting is the dendritic structure.  The presence of dendrites promotes interconnectivity between the pore channels, promoting cross-flow convection current between the channels (fluid communication between a first plurality of pores and a second plurality of pores as recited in claim 33).  
Freezing conditions can modify the microstructure homogeneity (internal structure as recited in claim 33) and pore morphology by varying the solidification behaviors of dispersing media/solvent and the particle hindrance at the solidification fronts.  These behaviors include freezing temperature, freezing time and freezing rate.  The pore channel size decreased significantly with decreasing freezing temperature, as shown in figure 8.  Freezing temperature affects the relative dominance of ice nucleation and crystal growth.  Under high supercooling, namely, lower freezing temperature, nucleation rate is higher than the crystal growth rate, so ice nucleation is more favorable than crystal growth.  At such freezing temperatures, a large number of small ice crystals form. In contrast, if the freezing temperature is higher (supercooling is low), a small number of large ice crystals form during freeze casting, and the larger pores form after the ice sublimation.  With increasing freezing time, the small dendrites merge into large ones and the number of the resulting small pores inside the walls decreases, while the number of the macrosized pores increases and these pores include dendritic - dendrite arm spacing should be wide enough to avoid overlapping of dendrite arms, lamellar pore types and SiC foam insulators as additive components (first plurality or pores and a second plurality of pores having different characteristics as recited in claim 33) (see abstract: page 2909, column 1, lines 14-17 and sections 2.2 “Additives”, 2.3 “Freezing Parameters” and 3.2 “Insulators”).   
Claim 33 differs from Ruiping in that the cross-sectional dimension of the plurality of first pores is not disclosed within the range recited in claim 33.  
This, however, would have been obvious to one of ordinary skill in the art at the time of the invention as Ruiping throughout the disclosure discusses that many factors contribute to pore size and those factors are discussed above.  Also, in the “Additives” section 2.2, pore sizes 5.5 and 10 microns is disclosed.  

Regarding claims 34-37, 39-42, 45, 58-60, 62-63, 66-67, 84 and 86-98, see discussion above.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771